                   Case 2:20-cv-00368-JLR Document 6 Filed 07/14/20 Page 1 of 2




 1                                                                                   Honorable James L. Robart

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT FOR THE
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9
         SURINDER SINGH,                                         NO. C20-0368-JLR
10
                                           Plaintiff,            ORDER GRANTING DEFENDANTS’
11                       v.                                      AGREED MOTION TO EXTEND TIME
                                                                 TO FILE RESPONSE TO COMPLAINT
12       JOHN WOLF1, Acting Secretary,
         Department of Homeland Security;
13       GREGORY A. RICHARDSON,
         Director Texas Service Center, U.S.
14       Citizenship and Immigration Services
         (USCIS); PHILLIP SLATTERY,
15       Director of the National Visa Center
         (NVC), Department of State,
16
                                           Defendants.
17

18             Defendants John (Chad) Wolf, Acting Secretary, Department of Homeland

19 Security; Gregory A. Richardson, Director Texas Service Center, U.S. Citizenship and

20

21
     1
         Chad Wolf is the correct name of the Acting Secretary of the Department of Homeland Security.

         ORDER C20-0368-JLR - 1                                                             UNITED STATES ATTORNEY
                                                                                              1201 PACIFIC AVE., STE. 700
                                                                                             TACOMA, WASHINGTON 98402
                                                                                                    (253) 428-3800
              Case 2:20-cv-00368-JLR Document 6 Filed 07/14/20 Page 2 of 2




 1 Immigration Services (USCIS); Phillip Slattery, Director of the National Visa Center

 2 (NVC), Department of State, moved to extend by 60 days the deadline for filing a

 3 Response to the Plaintiff’s Complaint. Defendants’ Response is currently due on July 13,

 4 2020.

 5         For the reasons set forth in Defendants’ motion, including the agreement of

 6 Plaintiff’s counsel, the Court finds that good cause supports the requested 60-day

 7 extension, as well as the requested stay of the deadlines set forth in the Court’s Order

 8 setting forth Initial Scheduling Dates (Dkt. No.4). Accordingly, Defendants’ deadline to

 9 file a Response to the Complaint is extended through September 11, 2020, and all

10 scheduling deadlines are stayed.

11         It is so ordered.

12         DATED this 14th day of July, 2020.

13                                                      A
                                                     James L. Robart
14                                                   United States District Judge

15
     Presented by:
16
   BRIAN T. MORAN
17 United States Attorney

18 /s/ Patricia D. Gugin
   PATRICIA D. GUGIN, WSBA #43458
19 Assistant United States Attorney
   United States Attorney’s Office
20 1201 Pacific Avenue, Ste. 700
   Phone: 253-428-3832
21 Fax: 253-428-3826
   E-mail: pat.gugin@usdoj.gov
     ORDER C20-0368-JLR - 2                                              UNITED STATES ATTORNEY
                                                                           1201 PACIFIC AVE., STE. 700
                                                                          TACOMA, WASHINGTON 98402
                                                                                 (253) 428-3800
